          Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 1 of 26



                                                    HONORABLE ROBERT S. LASNIK
1
2

3

4

5

6

7                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
8
     SOPHEARY SANH,                              NO. 2:20-cv-00310
9

10
                       Plaintiff,                PLAINTIFF’S RESPONSE TO
                                                 DEFENDANTS’ MOTION TO DISMISS
11   v.                                          UNDER RULE 12(b)(6) OR, IN THE
                                                 ALTERNATIVE, TO STAY PENDING
12   OPPORTUNITY, LLC, APPLIED DATA
     FINANCE, LLC d/b/a PERSONIFY                ARBITRATION
13   FINANCIAL, and RISE CREDIT SERVICE
     OF TEXAS, LLC d/b/a RISE,                   NOTED ON MOTION CALENDAR:
14                                               July 10, 2020
                         Defendants.
15                                               ORAL ARGUMENT REQUESTED

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S RESPONSE TO DEFENDANTS’
     MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
     IN THE ALTERNATIVE, TO STAY PENDING
     ARBITRATION - i
              Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 2 of 26



                                                   TABLE OF CONTENTS
1
2    I.     INTRODUCTION................................................................................................... 1
     II.    FACTUAL ALLEGATIONS .................................................................................. 2
3             A. Defendants Solicited Sanh at Her Seattle Residence for Outrageous
              Loans. ................................................................................................................ 2
4
              B. Plaintiff Timely Opted Out of Arbitration .................................................. 3
5    III.   LEGAL ARGUMENT ............................................................................................ 3
6             A. Standard of Review .................................................................................... 3
               1. Defendant RISE’s Rule 12(b)(2) motion ....................................................... 3
7              2. Defendants’ Rule 12(b)(6) motions ............................................................... 4
8             B. Personal jurisdiction over RISE exists because it purposefully availed
              itself of the privilege of conducting business in Washington......................... 4
9             C. Plaintiff’s claims are not subject to arbitration because Plaintiff opted
              out of arbitration ............................................................................................... 8
10
              D. Federal banking law does not preempt Plaintiff’s non-usury claims
11            against non-bank entities. ............................................................................. 10
               1. Preemption requires Congressional intent. ................................................. 10
12
               2. The express language of the Depository Institutions Deregulation & Monetary
13             Control Act of 1980 (DIDA) does not preempt non-usury claims or claims against
               non-bank entities. ............................................................................................ 11
14             3. The overwhelming weight of authority holds that Plaintiff’s claims are not
               preempted under DIDA. .................................................................................. 12
15             4. The primary case relied upon by the Defendants is an outlier .................... 17
16            E. Plaintiff’s CPA claims are plausible ........................................................ 17
               1. RISE misconstrues Washington law and ignores the plain language of the
17             complaint......................................................................................................... 18
18             2. Opportunity fails to apply well-established precedent ................................. 20
              F. Plaintiff’s Unjust Enrichment claim is plausible .................................... 22
19   IV.    CONCLUSION .................................................................................................... 23
20

21

22

23

24

25

26

27
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - ii
             Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 3 of 26



1                                         I.     INTRODUCTION1
2            In recent years, a growing number of predatory lenders have tried to avoid state
3    usury laws by using rent-a-bank schemes whereby the state-regulated predatory lender
4    uses a bank to originate loans that the predatory lender controls and derives the most
5    significant economic benefit from.2 The most financially insecure individuals and families
6    in our communities are enticed into these rent-a-bank, predatory lending schemes,
7    through the deceptive marketing that fails to disclose interest rates that can reach as
8    high as 160%. Instead of providing a financial lifeline, these loans are often the catalyst
9    to a never-ending debt cycle for tens of thousands of Washingtonians.
10           Ms. Sanh was one such individual. When she was financially vulnerable –
11   having recently filed for bankruptcy and facing growing medical and household bills –
12   Defendants sent her solicitation after solicitation for low dollar loans. Ms. Sanh applied
13   for the loans through Defendants, not being told in the solicitations that the interest rates
14   on those loans she was applying for were at or above 150%. Defendants’ actions
15   compounded Ms. Sanh’s financial woes and made her difficult situation much worse.
16           This lawsuit targets Defendants’ acts and practices of deceptively enticing
17   financially insecure individuals and families into loans that trap them in never-ending
18   debt cycles. They are members of a growing market of predatory entities that attempt to
19   abuse federal law to avoid states’ attempts to protect their financially vulnerable.
20   Defendants are not banks and are not entitled to the protections afforded banks under
21   federal banking laws. Their acts are precisely those that Washington’s Consumer
22   Protection Act was created to stop. Ms. Sanh alleges that Defendants’ solicitations were
23

24
     1
25      Plaintiff submits this consolidated response to the Motions to Dismiss from Opportunity Dkt. No. 27
     (Opportunity’s Motion) and RISE Dkt. No. 31 (RISE’s Motion).
     2 Amicus Brief of National Consumer Law Center and the Center for Responsible Lending supporting
26
     neither party in David Petersen, et al v. Chase Card Funding, LLC, Chase Issuance Trust, and Wilmington
27   Trust Company, as Trustee of Chase Issuance Trust filed with the U.S. Western District Court of New
     York, Feb. 7, 2020 (“NCLC Amicus Brief”).
       PLAINTIFF’S RESPONSE TO DEFENDANTS’
       MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
       IN THE ALTERNATIVE, TO STAY PENDING
       ARBITRATION - 1
             Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 4 of 26



1    unfair and deceptive under the CPA and that the Defendants’ role in a predatory rent-a-
2    bank scheme also violated the CPA.
3                                    II.   FACTUAL ALLEGATIONS
4    A.     Defendants Solicited Sanh at Her Seattle Residence for Outrageous Loans.
5           Plaintiff Sopheary Sanh left college with substantial federal student loans and
6    medical debt, resulting in a Chapter 7 Bankruptcy. Dkt. No. 1-1 (Complaint) at ¶7-9. After
7    her bankruptcy discharge, Defendants, 3 Opportunity, LLC (“Opportunity”) and RISE
8    Credit Service of Texas, LLC (“RISE”) targeted Ms. Sanh with mail solicitations at her
9    home in South Seattle. Each sent numerous solicitations to her Seattle residence. Id. at
10   ¶¶10-11. RISE alone sent at least three separate solicitations to her home. See
11   Declaration of Brendan Donckers at Ex. 1-3.
12          The solicitations Ms. Sanh received included bold language stating that she was
13   “pre-approved” or “pre-qualified” for a loan “as soon as tomorrow.” Id. at ¶¶12-14. But
14   these solicitations omitted the outrageous interest rates and costs. Id. at ¶15. RISE’s
15   solicitations identified Ms. Sanh by name: “Sopheary, Life can be full of surprises…”
16   Donckers Decl. at Ex. 1. RISE included its own customer service phone number in its
17   solicitations and encouraged Ms. Sanh to contact RISE directly: “Reach out to RISE.”
18   Id. RISE invited her to “complete” her loan transaction on a website with a RISE domain
19   name: “RISEcredit.com.” Id. The website even includes Washington-specific information
20   targeted to Washington consumers like Ms. Sanh. Donckers decl. at Ex. 4.
21          Opportunity solicited Ms. Sanh to enter into a loan agreement with a 159.15%
22   interest rate. Complaint at ¶27. The $3,000 loan will cost Ms. Sanh $5,239.16. Id. at ¶28.
23   Similarly, RISE solicited Ms. Sanh to enter into a loan agreement with an interest rate
24   of 149.09%. Id. at ¶32. This $3,000 loan will cost Ms. Sanh $9,666.08. Id. at ¶33.
25

26   3Defendants’ practice is sufficiently widespread that Opportunity removed the case to this Court under
27   CAFA jurisdiction. See Dkt. No.1 (“Opportunity alone—even without including the other Defendants—has
     over 10,000 customers in Washington, who have borrowed more than $30,000,000.”).
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 2
            Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 5 of 26



1    Although Opportunity and RISE knew the actual costs of the loan, they intentionally
2    withheld this information in their solicitations. Id. at ¶¶18-19.
3    B.     Plaintiff Timely Opted Out of Arbitration
4           Opportunity asserts that its solicitations resulted in three separate notes, each
5    replaced and superseded by the one before. The last note is the operative note which
6    secures Ms. Sanh’s debt. Dkt. No. 23-3 (McKay decl.) (Stating, at Par. 19, “This Note is
7    the final and complete expression of the agreement between you and us.”) (emphasis
8    added). Opportunity admits that Ms. Sanh timely wrote stating she “would like to opt-out
9    of the arbitration clause and not waive my rights to a fair jury trial” and she referenced
10   the loan number in the operative third note. Dk. No. 23-4 (McKay decl.). Opportunity’s
11   contract states that the third note, which was admittedly subject to a timely arbitration
12   opt-out, is the complete and final agreement between the parties.
13                                   III.   LEGAL ARGUMENT
14   A. Standard of Review
15          1. Defendant RISE’s Rule 12(b)(2) motion
16          When a defendant moves to dismiss under Rule 12(b)(2), the plaintiff bears the
17   burden of demonstrating that jurisdiction is appropriate, after which the burden shifts to
18   the defendant to demonstrate that jurisdiction is unreasonable. Schwarzenegger v. Fred
19   Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). “Where the motion is based on
20   written materials rather than an evidentiary hearing, the plaintiff need only make a prima
21   facie showing of jurisdictional facts.” Id. Where there is conflict between the parties over
22   statements in affidavits, it “must be resolved in the plaintiff’s favor.” Schwarzenegger at
23   800.
24          Consistent with FRCP 26, Plaintiff timely propounded broad interrogatories and
25   requests for production in this case and Defendants have responded with broad
26   objections and refused to produce any responsive documents. Donckers Decl. at ¶3. To
27   the extent that the court considers the present motions to be based on questions of fact
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 3
            Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 6 of 26



1    or otherwise converts it to a FRCP 56 Motion, Plaintiff requests an opportunity to take
2    discovery. Laub v. United States DOI, 342 F.3d 1080, 1093 (9th Cir. 2003) (Where a
3    more satisfactory showing of the facts is necessary, more discovery is appropriate).
4           2. Defendants’ Rule 12(b)(6) motions
5           The Court cannot dismiss under Rule 12(b)(6) where the complaint alleges a
6    plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937 (2009). A
7    claim has plausibility where the party seeking relief pleads factual content that allows
8    the Court to draw the reasonable inference that the defendant is liable for the misconduct
9    alleged. Id. This is not akin to a “probability requirement” but it asks for more than a
10   sheer possibility that defendant has acted unlawfully. Id.
11          All facts in support of a specific claim need not be pled to establish plausibility.
12   The Plaintiff’s allegations must only set forth sufficient to facts to raise a reasonable
13   expectation that discovery will reveal evidence supporting a claim. Aschroft, 556 U.S. at
14   678; Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56, 127 S.Ct. 1955 (2007). The
15   complaint is considered in its entirety, without isolating each allegation in it for
16   individualized review. Twombly, 550 U.S. at 569, n. 14. The motion should be denied
17   where the claim may be supported “by showing any set of facts consistent with the
18   allegations in the complaint.” Id. at 563.
19   B. Personal jurisdiction over RISE exists because it purposefully availed itself
20      of the privilege of conducting business in Washington
            The Court’s personal jurisdiction analysis begins with the long-arm statute of the
21
     state in which the Court sits. Glencore Grain Rotterdam B.V. v. Shivnath Raj Harnarain
22
     Co., 284 F.3d 1114, 1123 (9th Cir. 2013). Washington’s long-arm statute extends the
23
     Court’s personal jurisdiction to the broadest reach permitted under the due process
24
     clause of the U.S. Constitution. Schwarzenegger, 374 F.3d at 800-01. Due process
25
     grants jurisdiction over defendants who have certain minimum contacts with the forum
26
     state. Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). A three-part test is used
27
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 4
            Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 7 of 26



1    to determine whether the exercise of specific jurisdiction is appropriate:: (1) that the
2    defendant has purposefully availed itself of the forum or purposeful ‘minimum contacts’
3    exist between the defendant and the forum state (2) that the “plaintiff’s injuries ‘arise out
4    of or relate to’ those minimum contacts;” and (3) that the exercise of jurisdiction “is
5    reasonable, that is, that jurisdiction be consistent with notions of ‘fair play and substantial
6    justice.’” Schwarzenegger at 802.
7           A defendant purposefully avails itself of a forum when it takes affirmative action
8    to allow or promote the transaction of business within the forum state. Sher v. Johnson,
9    911 F.2d 1357, 1362 (9th Cir. 1990). Marketing campaigns that target consumers in a
10   forum through U.S. mail or by email constitutes purposeful availment. Prater v. Staples
11   the Office Superstore, LLC, 2012 U.S. Dist. LEXIS 14827, *12-14 (W.D.Wash. Feb. 6,
12   2012); see also Kawamura v. Boyd Gaming Corp., 2012 U.S. Dist. LEXIS 172512, *17-
13   18 (D.Hawaii Dec. 5, 2012) (personal jurisdiction was proper based on defendant’s
14   marketing to and business derived from the forum); Gordon v. Virtumundo, Inc., 2006
15   U.S. Dist. LEXIS 34095, *11-13 (W.D.Wash. May 24, 2006) (personal jurisdiction was
16   proper based on commercial emails sent to and revenue generation from Washington
17   consumers). Additionally, interactive websites, on which business may be transacted
18   and users may exchange information with the host computer, generally support the
19   imposition of personal jurisdiction. Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414, 418
20   (9th Cir. 1997); Washington v. www.dirtcheapcig.com, Inc., 260 F. Supp. 2d 1048, 1052
21   (W.D. Wash. 2003) (“[A] non-resident's maintenance of an interactive website through
22   which consumers may purchase goods or services is sufficient to meet this element”.).
23          Moreover, simply “placing goods into the stream of commerce with the intent that
24   they will be purchased by consumers in the forum state can indicate purposeful
25   availment.” J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 881-82, 131 S. Ct. 2780.
26   Indeed, a single act may be sufficient to support personal jurisdiction if it establishes a
27   substantial connection to the state. Authentify Patent Co., LLC v. Strikeforce Techs.,
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 5
            Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 8 of 26



1    Inc., 39 F.Supp.3d 1139 (W.D.Wash. 2014); see also Tech Heads, Inc. v. Desktop
2    Service Center Inc., 105 F.Supp.2d 1142 (D.Or. 2000) (Defendant’s online presence,
3    print and television media campaign, and single transaction with a forum resident was
4    sufficient to establish personal jurisdiction).
5           RISE is subject to specific personal jurisdiction because it purposefully availed
6    itself of business in this jurisdiction by marketing and soliciting loans to Plaintiff at her
7    address in Seattle. Complaint at ¶¶4-5. She alleges that RISE sent similar solicitations
8    throughout King County and the state of Washington. Id. These solicitations generated
9    revenue from Washington consumers in exchange for funds that were sent to
10   consumers in this forum. Ms. Sanh alleged that as a result of RISE’s solicitation, she
11   entered into an agreement with FinWise Bank for $3,000 at an interest rate of 149.09%.
12   Id. at ¶¶30-32. This loan will cost her $9,666.08. Id. at ¶33. She alleged that RISE was
13   compensated for its efforts and for its participation in a scheme that solicited other
14   Washington consumers through U.S. mail sent to the consumer’s address encouraging
15   them to enter into similar loan products. Id. at ¶¶34-35, 42.
16          Further, RISE’s marketing efforts in Washington appear to be substantial,
17   repeated, and widespread. RISE sent several mailings to Ms. Sanh’s address
18   throughout 2019. Donckers decl. at Ex. 1, Ex. 2, and Ex. 3. These mailings were sent
19   specifically to Ms. Sanh’s address in Seattle. Id. One of the mailings indicates that RISE
20   had conducted such extensive analysis of Ms. Sanh’s financial information that she was
21   “pre-approved” for a $3,000 loan. Id. at Ex. 1. The solicitation was directed to Ms. Sanh
22   personally: “Sopheary, Life can be full of surprises…” Id. RISE included a customer
23   service phone number in the solicitation and encouraged Ms. Sanh to contact RISE
24   directly: “Reach out to RISE.” Id. RISE even invited her to “complete” her loan
25   transaction on a website with a RISE domain name: “RISEcredit.com.” Id. at Ex. 1.
26          These allegations exceed what is required to show purposeful availment. RISE
27   does not dispute them. See Dkt. No. 31 at 4-6. It claims that it “could not have
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 6
            Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 9 of 26



1    undertaken any of the purported wrongful acts that serve as the basis of the Complaint”
2    because it was not FinWise Bank’s “marketing vendor” and attaches a copy of a “Joint
3    Marketing Agreement” with a third party, EF Marketing. Id. at 6. This is not a defense to
4    personal jurisdiction and, if it were, should be subject to written discovery and deposition.
5    RISE does not state that it did not solicit Ms. Sanh or that its solicitation did not cause
6    her to enter into a loan agreement featuring outrageous interest rates. Ms. Sanh did not
7    assert that RISE was FinWise’s “marketing vendor” or that RISE entered into a “Joint
8    Marketing Agreement” with FinWise Bank. Even if further discovery were to establish
9    that RISE’s assertions regarding EF Marketing are true, the use of a third party to help
10   with its marketing efforts or distribution channels does not defeat a finding of purposeful
11   availment. See Tobin v. Astra Pharm. Prods., Inc., 993 F.2d 528, 544 (6th Cir. 1993);
12   Bou-Matic, LLC v. Ollimac Dairy, Inc., 2006 U.S.Dist. LEXIS 14543, *4 (E.D.Cal. 2006).
13   The argument that use of a third-party somehow ‘insulates’ a defendant from a suit is
14   baseless when the defendant clearly intends a product to reach the market in the forum
15   state. Prater v. Staples the Office Superstore, LLC, 2012 U.S. Dist. LEXIS 14827 at *12-
16   14.
17          Moreover, RISE’s own communications discredit its assertion that a third-party –
18   not RISE – solicited Ms. Sanh. At the bottom of the solicitation sent to Ms. Sanh, RISE
19   included, not a reference to “EF Marketing, but to its own copyright. Id. There is no
20   mention of “EF Marketing” anywhere. See Donckers decl. at Ex. 1. And RISE’s
21   interactive website is plainly used to market ‘RISE-branded’ loans to Washington
22   consumers. Id. at Ex. 4. There is a Washington-specific webpage that advertises “An
23   Online Loan in Washington” to Washington consumers under the “RISE” brand. Id. The
24   website contains specific instructions on how to apply and indicates other jurisdiction-
25   specific information: “in Washington, the loans can range from $500 to $5,000, and the
26   terms range from 7 to 26 months.” Id. Purposeful availment clearly exists here and the
27   remaining factors are not addressed in RISE’s brief.
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 7
           Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 10 of 26



1           RISE does not dispute the allegation that Ms. Sanh’s claim arose from RISE’s
2    solicitations in Washington. RISE also does not address the reasonableness of litigating
3    in Washington. It has also refused to respond to discovery regarding personal
4    jurisdiction, including the scope and number of occasions on which RISE mailed
5    solicitations across Washington. Donckers decl. at ¶3. Nonetheless, Ms. Sanh alleged
6    that they were sufficiently widespread and numerous that joinder of all class members
7    would be impractical. Complaint at ¶43. And her remaining allegations, taken with the
8    attached evidence showing that RISE placed mailers into the stream of commerce with
9    the intent that consumers would rely on those mailers and that it established a
10   Washington-specific website, clearly show that RISE availed itself of this forum and
11   maintained sufficient contacts with Washington consumers to warrant the exercise of
12   personal jurisdiction over it.
13   C. Plaintiff’s claims are not subject to arbitration because Plaintiff opted out of
14      arbitration
            Defendant Opportunity (but not RISE) moved to compel arbitration. In order
15
     compel arbitration, the Court would have to determine (1) whether the parties entered
16
     into a valid agreement to arbitrate, and (2) whether the plaintiff’s claims fall within the
17
     scope of that agreement. Chiron Corp. v. Ortho Deagnostic Sys., Inc., 207 F.3d 1126,
18
     1130 (9th Cir. 2000). “A court may order arbitration of a particular dispute only where
19
     the court is satisfied that the parties agreed to arbitrate that dispute.” Granite Rock Co.
20
     v. Int’l B’hood of Teamsters, 130 S.Ct. 2847, 2857-58 (2010) (emphasis in original).
21
     “Arbitration is strictly a matter of consent, and thus is a way to resolve those disputes—
22
     but only those disputes—that the parties have agreed to submit to arbitration.” Id.
23
     (internal quotations and citations omitted). The party seeking to enforce an arbitration
24
     agreement “bears the burden of showing that the agreement exists and that its terms
25
     bind the other party.” Kwan v. Clearwire Corp., 2011 U.S. Dist. LEXIS 150145 (W.D.
26
     Wash. Dec. 28, 2011). The “presumption in favor of arbitrability” is a policy consideration
27
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 8
           Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 11 of 26



1    that “is no substitute for party agreement.” Granite Rock, 130 S. Ct. at 2859. The court
2    must decide whether the parties’ agreement is “best construed to encompass the
3    dispute.” Id. at 2859-60.
4           Opportunity’s motion fails because Plaintiff timely opted out of arbitration under
5    the terms of the contract. "[A]rbitration is a matter of contract and a party cannot be
6    required to submit to arbitration any dispute which he has not agreed so to
7    submit." AT&T Techs., Inc. v. Communs. Workers of Am., 475 U.S. 643, 648, 106 S. Ct.
8    1415 (1986). The Court resolves arbitration clauses under "ordinary state-law principles
9    that govern the formation of contracts." First Options of Chi., Inc. v. Kaplan, 514 U.S.
10   938, 944, 115 S. Ct. 1920, 131 L. Ed. 2d 985 (1995). Federal Courts apply the law of
11   the state of the Plaintiff interpreting the contract. Washington law is unambiguous that a
12   party cannot be required to arbitrate a dispute she has not agreed to arbitrate or has
13   properly submitted an intend to opt out. Satomi Owners Ass'n v. Satomi, LLC, 167
14   Wn.2d 781, 810 (2009). Where there is a disputed question of fact regarding the opt out,
15   Washington courts have considered those issues to be questions of fact. Neuson v.
16   Macy's Dep't Stores, Inc., 160 Wash. App. 786, 788 (2011). Here, Ms. Sanh timely
17   submitted an opt-out stating that she “would like to opt-out of the arbitration clause and
18   not waive my rights to a fair jury trial” and she specifically referenced the loan number
19   in the third note and only operative note arising out of the loan solicited by Opportunity.
20   McKay Decl. (Dkt. 23-4).
21          Opportunity argues that Plaintiff’s opt-out is not effective because it pertains only
22   to the third note and does not reference the first or second note. This argument fails
23   under the plain language of the third note, which provides that it is the sole agreement
24   between the parties. Indeed, Opportunity does not allege that the first and second note
25   are operative other than for purposes of the arbitration clause. Opportunity fails to cite
26   any authority for its theory that it can claw forward a superseded arbitration clause.
27   Opportunity’s sole case, Krafczek v. Cablevision Sys. Corp., No. 17-CV-2915, 2018 U.S.
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 9
           Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 12 of 26



1    Dist. LEXIS 233543, at *15 (E.D.N.Y. Apr. 25, 2018), does not support the relief
2    requested. In Krafczek, plaintiff enrolled for “Optimum” services in December 2014,
3    which he cancelled in December 2016 and “his claims in this suit arise from charges he
4    incurred in connection with that cancellation.” Plaintiff re-enrolled for Optimum services
5    in March 2017 and timely opted-out of the arbitration clause for that agreement. At issue
6    before the Court was whether the March 2017 opt-out applied to the December 2014
7    arbitration agreement. The court noted that the basis of the lawsuit was the cancellation
8    in December 2016, concluded that Plaintiff's decision to opt-out of a March 2017
9    arbitration provision had no effect on the agreement to arbitrate entered into in
10   December 2014. Krafczek stands in sharp contrast to the present matter, where Sanh
11   timely opted out of the operative note and Opportunity seeks to look back to prior
12   superseded notes. And in any case, Ms. Sanh has not alleged a breach of contract and
13   she has not brought suit under any note.
14   D. Federal banking law does not preempt Plaintiff’s non-usury claims against
15      non-bank entities.
            1. Preemption requires Congressional intent.
16
            The first and ultimate touchstone in deciding whether a federal law pre-empts a
17
     state statute is Congress’ intent in enacting the federal statute at issue. See Aguayo v.
18
     U.S. Bank, 653 F.3d 912, 917 (9th Cir. 2011). The second touchstone “‘[i]n all
19
     preemption cases, and particularly in those in which Congress has ‘legislated . . . in a
20
     field which the States have traditionally occupied,’ . . . [courts] 'start with the assumption
21
     that the historic police powers of the States were not to be superseded by the Federal
22
     Act unless that was the clear and manifest purpose of Congress.’” Id.
23
            “Pre-emption may be either express or implied, and is compelled whether
24
     Congress' command is explicitly stated in the statute's language or implicitly contained
25
     in its structure and purpose.” Fidelity Federal Savings & Loan Assn. v. De la Cuesta,
26
     458 U.S. 141, 152-153 (1982) (internal citations omitted). Where a statute does not
27
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 10
            Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 13 of 26



1    expressly preempt a state law, a court may find preemption where the “federal law
2    occupies a “field” of regulation “so comprehensively that it has left no room for
3    supplementary state legislation.” Murphy v. NCAA, 138 S. Ct. 1461, 1480 (2018).
4            2. The express language of the Depository Institutions Deregulation & Monetary
                Control Act of 1980 (DIDA) does not preempt non-usury claims or claims
5               against non-bank entities.4
6
             DIDA was enacted to ensure that federally insured state-chartered banks would
7
     have the power to lend to out of state consumers at home state interest rates.
8
     Defendants argue that Section 27 of DIDA preempts all of Plaintiff’s claims. RISE MTD
9
     at 13-16; Opportunity MTD at 14-18. The express language of DIDA clearly does not.
10
     Section 27 of DIDA states:
11
             In order to prevent discrimination against State-chartered insured
12           depository institutions, …with respect to interest rates, if the applicable
             rate prescribed in this subsection exceeds the rate such State bank …
13           would be permitted to charge in the absence of this subsection, such
14           State bank … may, notwithstanding any State constitution or statute
             which is hereby preempted for the purposes of this section, take, receive,
15           reserve, and charge on any loan or discount made, or upon any note, bill
             of exchange, or other evidence of debt, interest at a rate of not more
16           than 1 per centum in excess of the discount rate on ninety-day
             commercial paper in effect at the Federal Reserve bank in the Federal
17           Reserve district where such State bank or such insured branch of a
18           foreign bank is located or at the rate allowed by the laws of the State,
             territory, or district where the bank is located, whichever may be greater.
19
     12 U.S.C. § 1831d(a) (emphasis added).
20
             Section 27 shows Congress’s intent to protect a state-chartered bank’s lending
21
     rights, but it contains no mention of non-state bank entities or non-usury claims. See
22
     Meade v. Avant of Colo., LLC, 307 F. Supp. 3d 1134, 1144-45 (D. Colo. 2018) (in the
23
     context of a motion for remand, holding 12 U.S.C. § 1831d only preempts usury claims
24
     against state banks, not non-bank entities). On the face of DIDA there is no basis to
25
     conclude that Congress expressly intended to preempt the conduct of third-party non-
26
     4 Plaintiffs cite to cases dealing with complete preemption as persuasive authority as they are instructive
27
     in this instance where field preemption is at issue. Complete preemption is different
       PLAINTIFF’S RESPONSE TO DEFENDANTS’
       MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
       IN THE ALTERNATIVE, TO STAY PENDING
       ARBITRATION - 11
            Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 14 of 26



1    bank entities.
          3. The overwhelming weight of authority holds that Plaintiff’s claims are not
2
             preempted under DIDA.
3            Ms. Sanh alleges that RISE and Opportunity engaged in unfair and deceptive
4    marketing and a rent-a-bank scheme to take advantage of financially vulnerable
5    Washingtonians. She does not bring usury claims against banks and her claims are
6    therefore not preempted.
7            Whether DIDA or its national bank counterpart the National Banking Act (NBA)
8    preempts state law claims against entities other than federally insured banks is a factual
9    inquiry that has been evaluated under multiple competing doctrines. There is no
10   consensus from the Circuit courts, but many have focused on the “valid when made”
11   and “true lender” doctrines. See Kaur, 2020 U.S. Dist. LEXIS 31306, at *13-14. Others
12   have focused on who the “real party in interest” is or the nature of the plaintiff’s claims
13   to determine if claims are preempted under DIDA or the NBA. See e.g. In re Cmty. Bank
14   of N. Va. & Guar. Nat'l Bank of Tallahassee Second Mortg. Loan Litig., 418 F.3d 277,
15   285 (3d Cir. 2005); Discover Bank v. Vaden, 489 F.3d 594, 607 (4th Cir. 2007), rev'd on
16   other grounds, 556 U.S. 49 (2009); Colorado v. Ace Cash Express, Inc., 188 F. Supp.
17   2d 1282 (D. Colo. 2002) (finding no complete preemption where bank and non-bank
18   defendants were separate entities and the claims related to non-bank defendants’.)5
19           The true lender or “de-facto lender” doctrine looks to the substance of the loan
20   and makes a determination regarding the applicable law by evaluating who has the
21

22   5 Many courts have reviewed multiple approaches and debated which doctrine applies. See e.g. Madden
     v. Midland Funding, LLC, 786 F.3d 246, 250-53 (2d Cir. 2015) (discussing in all but name the “valid-when-
23   made” doctrine and finding that it did not preempt consumer class action claim of usury and violation of
     the FDCPA against a debt buyer who was the real party in interest); Colo. ex rel. Meade v. Avant of Colo.
24   LLC, Civil Action No. 17-cv-00620-WJM-STV, 2017 U.S. Dist. LEXIS 218763, at *27 (D. Colo. Dec. 20,
     2017) (explaining the “valid-when-made” doctrine and the “true lender” doctrine and finding that neither
25   completely preempts state law claims made against third party assignees of usurious loans, even where
     claims against the banks are preempted under DIDA); Sawyer v. Bill Me Later, Inc., 23 F. Supp. 3d 1359,
26   1367 (D. Utah 2014) (finding that under the “valid-when-made” doctrine the plaintiff’s usury claims against
     the non-bank defendant were preempted); In re Rent-Rite Superkegs W., Ltd. 603 B.R. 41, 66 (Bankr. D.
27   Colo. 2019) (finding that the non-bank assignee of a loan not usurious under DIDA was not liable for usury
     when assigned the loan.)
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 12
            Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 15 of 26



1    predominate economic interest in the loan, not whose name is on the loan. Ubaldi v.
2    SLM Corp., 852 F. Supp. 2d 1190, 1202 (N.D. Cal. 2012). The “real party in interest”
3    approach, focus on the relationship between the non-bank defendants and the claims
4    against the non-bank defendants to determine preemption. See e.g. In re Cmty. Bank
5    of N. Va., 418 F.3d at 296. The “valid when made” doctrine holds that if a loan is non-
6    usurious when made, it cannot become usurious upon assignment. Kaur, 2020 U.S.
7    Dist. LEXIS 31306, at *13-14.
8            District courts the Ninth Circuit have repeatedly engaged in a “true lender” or real
9    party in interest analysis when faced with the preemption issue.6 Whether or not the
10   non-bank entity “is the true lender affects, among other things, preemption under the
11   [NBA] and whether the choice of law provisions in the promissory notes are
12   enforceable.” Ubaldi, 852 F. Supp. 2d at 1202 (rejecting argument on a motion to dismiss
13   that because a national bank was listed “as the lender on the loan documents, [the NBA]
14   expressly preempts Plaintiff's state law claims" finding that the "imprimatur of a national
15   bank on the loan documents” does not “automatically trigger[] preemption” and
16   “foreclos[e] inquiry into the real nature of the loan, or whether the debtor may invoke the
17   protection of state consumer laws if she proves that the actual lender in substance is
18   not a national bank”); see also Eastern v. American West Financial, 381 F.3d 948, 957
19   (9th Cir. 2004) (applying the de-facto lender doctrine under Washington state law when
20   deciding a choice of law issue).
21           This Court has explained that the NBA does not preempt Washington CPA claims
22   against non-bank entities where the claims are of general applicability and do not
23   significantly impact the bank’s lending powers:
24
     6Opportunity cites to Piñon v. Bank of Am., NA (In re Late Fee & Over-Limit Fee Litig.), 741 F.3d 1022,
25
     1025 (9th Cir. 2014), stating that it held “that usury claims regarding out-of-state credit card issues are
26   preempted by the NBA and DIDA.” Opp. MTD at 15. That is not true. The plaintiffs’ claims in In re Late
     Fee were brought under DIDA and the NBA. Id. at 1025 (“Cardholders seek to recover under the remedial
27   provisions of the National Bank Act and the [DIDA].” Preemption was not a part of the holding and was
     not discussed by the court.
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 13
              Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 16 of 26



               Defendants have not, however, identified which, if any, of them are
1              national banks for purposes of the NBA. Nor have defendants engaged in
2              the multi-step analysis necessary to determine whether a particular claim
               under state law is preempted.
3
     McDonald v. OneWest Bank, FSB, No. C10-1952RSL, 2012 U.S. Dist. LEXIS 21449, at
4
     *4 (W.D. Wash. Feb. 21, 2012) (holing plaintiff’s claims were not preempted).
5
               Fn.4 When determining preemption under the NBA, the Court first
6              evaluates the object of the state law to determine whether its purpose is
               to regulate the relationship between national banks and borrowers. If it is,
7              the law is automatically preempted under § 34.4(a). If, on the other hand,
               the law is one of general applicability, the Court must determine whether
8              the law "only incidentally affect[s] the exercise of national banks' real
               estate lending powers." 12 C.F.R. § 34.4(b). Laws of general applicability,
9
               such as the CPA, are not preempted unless plaintiff's use of the law will
10             significantly impact the bank's lending powers.

11   Id. at *4, fn.4 (emphasis added).7

12             Courts in every circuit, except the Eighth, have reached similar conclusions. See

13   e.g. In re Cmty. Bank of N. Va., 418 F.3d at 296 (finding preemption did not exist

14   because: the “complaint asserted no claims against a national or state chartered

15   federally insured bank,” and “the complaint asserted no usury claims against any party

16   under Pennsylvania law.”) Pennsylvania v. Think Fin., Inc., No. 14-cv-7139, 2016 U.S.

17   Dist. LEXIS 4649, at *40; Madden, 786 F.3d 246, 250-53 (Second Circuit Court of

18   Appeals finding that the non-bank purchaser of the loans was the real party in interest

19   at the time of suit, the court held that there was not complete preemption.); Discover

20   Bank v. Vaden, 489 F.3d 594, 607 (4th Cir. 2007), rev'd on other grounds, 556 U.S. 49

21   (2009) (“We emphasize again that our holding [that DIDA preempts plaintiffs’ claims]

22   only extends so far as a state-chartered, federally insured bank is the real party of

23   interest with respect to the preempted state-court claims.”); Hood ex rel. Miss. v. JP

24   Morgan Chase & Co., 737 F.3d 78, 90 (5th Cir. 2013) (finding the NBA did not preempt

25   consumer protection claims against banks for unlawful fees regardless of whether the

26   fees might fall within the definition of interest, because the complaint asserted no state

27   7   RISE takes the Court’s own words in McDonald out of context. RISE MTD at 11.
         PLAINTIFF’S RESPONSE TO DEFENDANTS’
         MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
         IN THE ALTERNATIVE, TO STAY PENDING
         ARBITRATION - 14
               Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 17 of 26



1    law usury claims and made no allegations regarding the rate of interest.); Terry v. Cmty.
2    Bank of N. Va., 255 F. Supp. 2d 817, 823 (W.D. Tenn. 2003) (Sixth Circuit district court
3    finding deciding whether DIDA preempts state law claims at the dismissal stage was not
4    appropriate and allegations regarding misrepresentations made during the course of
5    extending loans sufficient to plead a cause of action for violation of the Tennessee’s
6    Consumer Protection Act.); Eul v. Transworld Sys., No. 15 C 7755, 2017 U.S. Dist.
7    LEXIS 47505, at *17-22 (N.D. Ill. Mar. 30, 2017)8 (Seventh Circuit district court finding
8    that despite the original lenders names on the loan documents were national banks,
9    preemption at the 12(b)(6) stage was not appropriate because the true lender in the
10   “rent a charter” scheme was not known and the assignees of loans are not entitled to
11   preemption where they are not federally insured banks and the state law claims against
12   them do not impact the banks ability to lend); Flowers v. EZPawn Oklahoma, Inc., 307
13   F. Supp. 2d 1191 (N.D. Okla. 2004) (Tenth Circuit district court finding no preemption of
14   usury claims against non-bank entities who entered into a “sham relationship with banks.
15   . . for the purpose of claiming federal preemption and evading state usury, fraud and
16   consumer protection laws.”); BankWest, Inc. v. Baker, 411 F.3d 1289 (11th Cir. 2005),
17   reh’g granted, op. vacated, 433 F.3d 1344 (11th Cir. 2005), op. vacated due to
18   mootness, 446 F.3d 1358 (11th Cir. 2006).
19              Here, the relationship between RISE and FinWise is not entirely clear, especially
20   given RISE’s argument that its only relation to FinWise is the loans are “RISE-branded.”
21   Dkt. No. 31 at 1, 3, 4. There is no evidence that the applicability of Ms. Sanh’s CPA
22   claims against RISE’s predatory solicitation will impact FinWise’s legal lending powers.
23              Similarly, the relationship between Opportunity and FinWise is ambiguous at this
24   stage of the litigation. While Opportunity and the loan documents they sent Ms. Sanhh
25   state that Opportunity is FinWise’s “servicer,” the actual nature of the relationship and
26   who has the overriding economic interest in the loan is unclear. Dkt. No. 27 (Opportunity
27   8   Neither the Seventh Circuit nor the First Circuit Court of Appeals has ruled on this issue yet.
         PLAINTIFF’S RESPONSE TO DEFENDANTS’
         MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
         IN THE ALTERNATIVE, TO STAY PENDING
         ARBITRATION - 15
           Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 18 of 26



1    Motion) at 2 (quoting McKay decl. Ex. 1 (loan document)). Opportunity also argues that
2    FinWise administers the loans through Opportunity. Id. at 16 (citing McKay decl. Exs. 1
3    at 3, 2 at 3, & 3 at 3). This, however, lends support to a finding that it is plausible that
4    Opportunity is the true lender or real party in interest in the loans and distinguishes the
5    Krispin decision. See e.g. Madden, 786 F.3d at 252 (distinguishing Krispin on the fact
6    that the national bank, not the non-bank, serviced the loan); Ubaldi, 852 F. Supp. 2d at
7    1200 (distinguishing Krispin based on the fact that the “bank issued the credit and
8    processed and serviced the accounts.”)
9           Ms. Sanh’s non-per se claims are plausible and should not be determined
10   preempted. Ms. Sanh does not bring a claim against any bank. Ms. Sanh’s non-per se
11   CPA claims concern the non-bank Defendants’ unfair and deceptive tactics of enticing
12   vulnerable consumer into high interest loans without proper disclosures. Complaint at p.
13   1, and pp. 4-5 ¶¶ 25 - 34. Ms. Sanh alleges an unfair rent-a-bank scheme aimed at
14   thwarting Washington’s consumer protections by impermissibly attempting to borrow
15   FinWise’s banking status. Id. at 1. She also alleges that Defendants have a significant,
16   if not the most significant, economic interest in the loan agreements. Complaint at ¶¶29,
17   34, 35. Viewed in a light most favorable to Ms. Sanh, these allegations make plausible
18   Ms. Sanh’s claims under a true lender or real parties in interest analysis used by the
19   majority of court including those in this circuit. See e.g. Madden, 786 F.3d at 252; Ubaldi,
20   852 F. Supp. 2d at 1200; and see cases cited supra pp. 17-18. As this Court has pointed
21   out CPA claims of general applicability are not appropriately dismissed on a 12(b)(6)
22   motion based on banking law preemption “unless plaintiff's use of the law will
23   significantly impact the bank's lending powers.” No such showing has been made.
24          Similarly, Ms. Sanh’s per se CPA claims and her unjust enrichment claims
25   survive, because Defendants’ are not banks. See e.g. In re Cmty. Bank of N. Va., 418
26   F.3d at 296. Ms. Sanh’s claims also survive because who the real parties in interest or
27   the true lenders are is a question of fact not properly decided here. See e.g. Ubaldi, 852
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 16
           Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 19 of 26



1    F. Supp. 2d at 1203 (expressing that the plaintiff’s claims, including an unjust enrichment
2    claim, may not be preempted if the non-banks are the true lenders). Simply, because
3    the Complaint must be viewed in a light most favorable to Ms. Sanh, dismissal on
4    preemption grounds is not appropriate and allowing discovery to proceed is appropriate.
5           4. The primary case relied upon by the Defendants is an outlier
6           Dispensing with the weight of authority from district courts in the Ninth Circuit and
7    the balance of decisions from other Circuits, the Defendants argue for a preemption rule
8    whereby all claims against non-bank entities relating to loan with a state chartered
9    bank’s name on are preempted. In support of their argument they cite to the Tenth Circuit
10   district court decision in Sawyer v. Bill Me Later, Inc., 23 F. Supp. 3d 1359, 1367 (D.
11   Utah 2014). The Sawyer opinion is an outlier and it rest on a misreading of the Eighth
12   Circuit’s decision in Krispin. “[N]umerous courts…have explained, the close relationship
13   between the bank and the store made Krispin a unique situation.” Colo. ex rel. Meade,
14   2017 U.S. Dist. LEXIS 218763, at *24 (internal quotes omitted) (citing In re Cmty. Bank
15   of N. Va., 418 F.3d at 296-97; Flowers, 307 F. Supp. 2d at 1194-95; Ace Cash, 188 F.
16   Supp. 2d at 1284-85.) In Krispin, the federally insured bank that originated the loan at
17   issue “was a wholly owned subsidiary of the [non-bank defendant].” In re Cmty. Bank of
18   N. Va., 418 F.3d at 297 (quoting Krispin, 218 F.3d at 924). The district court in Sawyer
19   ignored this fact. The court also ignored that the Eighth Circuit only found preemption
20   after finding the “real party in interest is the bank, not the store.” Id. at 924.
21   E. Plaintiff’s CPA claims are plausible
22          The Court is familiar with the elements necessary to establish a CPA violation:
23   (1) unfair or deceptive act or practice; (2) occurring in trade or commerce; (3) public
24   interest impact; (4) injury to plaintiff in his or her business or property; (5) causation.
25   Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 780
26   (1986). A CPA claim may be predicated upon a per se violation of a statute or regulation,
27   an act or practice that has the capacity to deceive substantial portions of the public, or
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 17
           Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 20 of 26



1    an unfair or deceptive act or practice that violates the public interest. Klem v. Washington
2    Mut. Bank, 176 Wn.2d 771, 786 (2013).
3           The Complaint alleges each element of the CPA here, along with facts in support
4    thereof. There is no basis for dismissal under FRCP 12.
5           1. RISE misconstrues Washington law and ignores the plain language of the
6              complaint
            RISE claims that Plaintiff’s non per se CPA claims should be dismissed under
7
     FRCP 12 because she failed to allege injury and because she failed to allege any injuries
8
     were proximately caused by RISE. Both are disproven by the plain language of the
9
     Complaint.
10
            Ms. Sanh alleged that RISE solicited her to enter into a loan agreement with
11
     interest at 149.09% that would cost her three-times the loan amount. Complaint at ¶¶30-
12
     33 (“Over the course of 48 payments, the loan of $3,000 will cost her $9,666.08.”). She
13
     contrasted the cost of this loan with the 12% interest rate allowed under Washington’s
14
     usury statute. Id. at ¶39. She alleged that the true cost of the loan was not adequately
15
     disclosed to her and that as a result of this solicitation and inadequate disclosure, she
16
     suffered injury under the CPA. Id. at ¶¶52-57. No more is required under the law and
17
     RISE does not offer a single case holding otherwise. See Dkt. No. 31 at 18-19 (citing
18
     Goodwin Co. v. Nat’l Disc. Corp., 5 Wn.2d 521 (1940) and Auve v. Fagnant, 16 Wn.2d
19
     669 (1943), decisions predating Washington’s CPA by decades).
20
            RISE argues instead that there can be no CPA injury if a plaintiff has “paid more
21
     than she has received in loan principal.” Dkt. No. 31 at 18. RISE contends that Ms. Sanh
22
     received “almost ten-thousand dollars in loan principal from three lenders.” Id. But there
23
     is no accounting predicate to determining injury under the CPA and there certainly is no
24
     basis in law to allow one defendant to amass a plaintiff’s claims against other defendants
25
     to evaluate CPA injury. RISE may be confusing injury with damages, a distinction the
26
     Washington Supreme Court has recognized, and cautioned against. Panag at 58. The
27
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 18
           Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 21 of 26



1    Washington Supreme Court has also repeatedly and consistently rejected defendants’
2    efforts to impose additional requirements to the CPA’s elements. Id. at 38 (rejecting a
3    sixth element to the CPA). Instead, the court has made clear that the business and
4    property injuries compensable under the CPA “are relatively expansive.” Frias v. Asset
5    Foreclosure Servs., Inc., 181 Wn.2d 412, 431-32 (2014). Monetary damages need not
6    be proven to establish injury because an injury may not be quantifiable or may only be
7    minimal and temporary. Frias, 181 Wn.2d at 431-32. Panag, in fact, rejected the idea
8    that injury requires a payment of anything or hinges on a plaintiff being “induced to pay
9    more than what is actually owed.” 166 Wn.2d at 61.
10          RISE next claims that even if Ms. Sanh suffered injuries, they were caused by
11   FinWise Bank, not RISE. Dkt. No. 31 at 20-21. But this is contrary to what is alleged,
12   which is that as a “direct and proximate cause of Defendants’ practices, Plaintiff and the
13   members of the class she seeks to represent have suffered injury and damages[.]”
14   Complaint at ¶57. No more is required to meet the pleading requirements of FRCP 12.
15          RISE’s contention that a separate party caused her injury does not defeat Ms.
16   Sanh’s claims at this stage because there may be more than one proximate cause to an
17   injury. Indoor Billboard/Washington Inc. v. Integra Telecom of Wash., 162 Wn.2d 59, 82
18   (2007). And ultimately, it is a factual question to be decided by the trier of fact. Id. at 83.
19   RISE challenge to causation has no merit.
20          RISE also challenges Plaintiff’s per se CPA claim. This also fails, however,
21   because the first two elements of Plaintiff’s per se CPA claims elements are met by
22   RISE, a non-bank entity, transacting in usurious loans. RCW 19.52.036; see also
23   Arneson v. Nordlund, No. 71148-2-I, 2015 Wash. App. LEXIS 688, at *14 (Ct. App. Mar.
24   30, 2015) (citing RCW 19.52.020) (explaining that generally in consumer transactions
25   loans above 12% interest are usurious and constitute per se CPA violations.) The
26   remaining elements are met for the same reasons they are met in regards to Plaintiff’s
27   non-per se claims.
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 19
           Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 22 of 26



1           2. Opportunity fails to apply well-established precedent
2           Defendant Opportunity claims that Plaintiff’s non per se claims should be
3    dismissed under FRCP 12 because she has not met the particularity requirements of
4    FRCP 9(b) and because the outrageous interest rates were adequately disclosed in loan
5    documents. Dkt. No. 27 at 19-21. These arguments contradict CPA jurisprudence.
6           First, no Washington state court has ever ruled that a CPA claim is subject to the
7    pleading standards of FRCP 9(b) or the CR 9(b) analog in Washington’s civil rules.
8    Opportunity offers no holding to the contrary. This is because the “CPA differs from
9    traditional common law standards of fraud and misrepresentation.” Deegan v.
10   Windermere Real Estate/Center-Isle, Inc., 197 Wn.App. 875, 884 (2017). A “central
11   purpose of the CPA is to provide ‘an efficient and effective method of filling in the gaps’
12   in the common law and statutes.” Panag, 166 Wn.2d at 54 (internal citation omitted)
13   Indeed, as discussed above, the Washington Supreme Court has repeatedly rejected
14   defendants’ efforts to impose new elements and procedural hurdles to bringing CPA
15   claims. See Panag, supra.
16          Opportunity relies only on unrelated federal cases, all of which involve a plaintiff
17   alleging that the defendant made false statements about the content of the defendant’s
18   products. See Dkt. No. 27 at 20 (citing cases) (Water & Sanitation Health, Inc. v.
19   Rainforest All., Inc., (plaintiff claimed defendant falsely stated that its products were
20   certified); Fid. Mortg. Corp. v. Seattle Times Co., 213 F.R.D. 573, 575 (W.D.Wash. 2003)
21   (plaintiff claimed defendant published “false” interest rates). One decision was based on
22   the plaintiff’s “fraud” claim and the other on an unrelated claim brough under California
23   law. See Dvornekovic v. Looney, 2013 U.S. Dist. LEXIS 175309, *2 (W.D.Wash.
24   Dec. 13, 2013) (applying Rule 9(b) to plaintiff’s fraud claim); Yumul v. Smart Balance,
25   Inc., 733 F.Supp.2d 1117, 1122-23 (C.D.Cal. 2010). Ms. Sanh Complaint does not
26   assert falsity, has not brought a fraud claim, and is not seeking relief under California’s
27   false advertising statute. These cases are inapposite.
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 20
           Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 23 of 26



1           Ms. Sanh has brought unfair and deceptive practice claims against Opportunity
2    because it solicited her to enter into a loan agreement that earned interest at 159.15%.
3    Complaint at ¶¶25-27. The thrust of her CPA claims is not that these solicitations were
4    fraudulent or even false, but that they were deceptive under the CPA because they
5    omitted essential information regarding the true costs of the loan, and they were unfair
6    under the CPA because even if the true costs had been disclosed, the interest rate they
7    were tethered to is outrageous. Id. at ¶¶42-46.
8           The terms unfair and deceptive are broadly construed and require consideration
9    of all facts surrounding the acts and practices at issue. For instance, an act or practice
10   is “deceptive” where it is misleading or misrepresents something of material importance,
11   but the plaintiff does not need to prove that the defendant intended to deceive. Panag
12   v. Farmers Ins. Co. of Wash., 166 Wn.2d 27, 47 (2009). The plaintiff can prove that the
13   act or practice had the capacity to deceive a substantial portion of the public from the
14   perspective of a reasonable consumer. Id. at 47-50. Even accurate or truthful
15   information may be deceptive. Id. at 50. When looking at specific language, the Court
16   must look “not to the most sophisticated readers but the least.” Id. (internal citation
17   omitted). Similarly, an act or practice is “unfair” if it offends “public policy as established
18   by ‘statutes [or] the common law’ or is ‘unethical, oppressive, or unscrupulous, among
19   other things.” Walker v. Quality Loan Serv. Corp., 176 Wn. App. 294, 318 (2013); Mellon
20   v. Reg’l Tr. Servs. Corp. 182 Wn. App. 476, 490 (2014).
21          Washington courts have found the CPA is particularly appropriate for addressing
22   deceptive communications that target Washington consumers through the mail. In State
23   v. LA Inv’rs LLC, 2 Wn.App.2d 524 (2018), the Washington Court of Appeals affirmed a
24   summary judgment order against a defendant for sending deceptive solicitations to
25   consumers that appeared to be from a government agency or a bill. The court evaluated
26   the full content of the mailer to determine that the “net impression” on a reasonable
27   consumer was misleading in several ways. Id. at 54-41. It also rejected the defense that
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 21
           Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 24 of 26



1    any deception was cured by disclaimers. Id. at 544. LA Inv’rs is no anomaly. See e.g.
2    Panag, 166 Wn.2d at (applying the CPA’s deceptive practice prong to communications
3    a series of mailings); Deegan v. Windermere Real Estate/Center-Isle, Inc., 97 Wn.App.
4    875 (2017) (reversing dismissal of CPA claim for omission of facts).
5           Opportunity does not dispute Ms. Sanh’s allegation that its solicitations were
6    deceptive and failed to disclose the true costs of the loan. See Dkt. No. 27 at 20-21. It
7    does not add further factual context to the circumstances surrounding the solicitations.
8    Id. And it does not even address Ms. Sanh’s claim that its role in this scheme was unfair
9    under the CPA. Instead, Opportunity targets only the deceptive prong of the CPA and
10   contends that any deception contained in its communications to Ms. Sanh was cured by
11   disclaimers in the promissory notes that Ms. Sanh subsequently executed. Id. This
12   argument is not properly before the Court in a FRCP 12 motion.
13          And Opportunity has refused to respond to discovery seeking production of all
14   communications that were sent to Ms. Sanh. Donckers decl. at ¶3. Without this
15   information, there can be no evaluation of the “net impression” of its communications on
16   an ordinary consumer. It is unclear why Opportunity believes language in a document
17   that is not at issue and not crafted by Opportunity is exonerating. Given the hesitancy of
18   Washington courts to give credence to defendants’ disclaimers and characterizations of
19   misleading content as “truthful,” there is little reason to believe the language in FinWise
20   Bank’s loan documents will give Opportunity refuge. But that issue will have to wait until
21   Plaintiff has conducted necessary discovery.
22          F. Plaintiff’s Unjust Enrichment claim is plausible
23          Unjust enrichment is the method of recovery for the value of the benefit retained
24   absent any contractual relationship because notions of fairness and justice require it.
25   See Bailie Commc'ns, Ltd. v. Trend Bus. Sys., Inc., 61 Wn. App. 151, 160, 810 P.2d 12
26   (1991) (“Unjust enrichment occurs when one retains money or benefits which in justice
27
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 22
           Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 25 of 26



1    and equity belong to another.”). Three elements must be established in order to sustain
2    a claim based on unjust enrichment:
3           a benefit conferred upon the defendant by the plaintiff; an appreciation or
            knowledge by the defendant of the benefit; and the acceptance or
4           retention by the defendant of the benefit under such circumstances as to
            make it inequitable for the defendant to retain the benefit without the
5
            payment of its value.” In other words the elements of a contract implied in
6           law are (1) the defendant receives a benefit, (2) the received benefit is at
            the plaintiff's expense, and (3) the circumstances make it unjust for the
7           defendant to retain the benefit without payment.
8    Young v. Young, 164 Wash. 2d 477, 484-85 (2008). Here, Plaintiff alleges facts that

9    satisfy the elements of an unjust enrichment claim. Plaintiff alleges that Defendants

10   receive some benefit from their rent-a-bank scheme and seeking to pass her off to a

11   Utah bank which is immune from outrageous loans and subject to pointless personal

12   arbitration. Defendants made money on the backs of exploiting Plaintiff’s vulnerable

13   financial status, like many other Washingtonians.

14                                     IV.   CONCLUSION

15          For the foregoing reasons, Plaintiff requests that the Court deny Defendants’

16   Motions to Dismiss and deny Defendant Opportunity’s motion to compel arbitration. In

17   the event the Court determines Plaintiff’s complaint is deficient under FRCP 12, Plaintiff

18   respectfully requests leave to amend under FRCP 15 and to be afforded the opportunity

19   to conduct discovery.

20          DATED: June 22, 2020.
21                                             BRESKIN JOHNSON & TOWNSEND, PLLC
22                                             By: s/Brendan Donckers
                                               Brendan W. Donckers, WSBA #39406
23                                             s/Roger M. Townsend
                                               Roger M. Townsend, WSBA #25525
24                                             1000 Second Avenue, Suite 3670
                                               Seattle, WA 98104
25                                             (206) 652-8660 Telephone
                                               (206) 652-8290 Facsimile
26                                             bdonckers@bjtlegal.com
                                               rtownsend@bjtlegal.com
27
      PLAINTIFF’S RESPONSE TO DEFENDANTS’
      MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
      IN THE ALTERNATIVE, TO STAY PENDING
      ARBITRATION - 23
          Case 2:20-cv-00310-RSL Document 38 Filed 06/22/20 Page 26 of 26



1                                          LEONARD LAW
2                                          By: s/ Sam Leanard
                                           Sam Leonard, WSBA #46498
3                                          1001 4th Avenue, Suite 3200
                                           Seattle, WA 98154
4                                          (206) 486-1176 Telephone
                                           sam@seattledebtdefense.com
5
                                           Attorneys for Plaintiff
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S RESPONSE TO DEFENDANTS’
     MOTION TO DISMISS UNDER RULE 12(b)(6) OR,
     IN THE ALTERNATIVE, TO STAY PENDING
     ARBITRATION - 24
